Title: To Thomas Jefferson from Samuel Adams, 31 January 1800
From: Adams, Samuel
To: Jefferson, Thomas



Sir
Boston Jany: 31st: 1800—

I have very lately written to you recommending a Young Gentleman by the name of Winthrop. I pray you not to apprehend that I design to trouble you with frequent Letters: your time will not admit of it.—But, when I meet with a Youth of good natural, and acquired abilities—of an accurate knowledge of the World, and a firm attachment to the elective representative System of Government; I cannot help recommending him. The bearer of this Letter, Mr. Erving, thô an English native, possesses all these qualities and more than I have mentioned. You will judge of the Virtues of this Young Gentleman and I dare promise myself, you will be pleased with him.—
I am Dear Sir, Your respectfull friend and affectionate fellow Citizen

Saml Adams

